IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ROBERT M. STELLA,

Plaintiff,
v. : C.A. No. S18C-06-016 RFS
RUTH ROBERTS,

Defendant.

MEMORANDUM OPINION

Submitted: 8/13/2019
Decided: 10/15/2019

Upon Defendant’s Motion to Vacate Order for Summary Judgment. Denied.

R. Eric Hacker, Esq. and Robert G. Gibbs, Esq., 107 W. Market St., P.O. Box 690,
Georgetown, DE 19947, Attorneys for Plaintiff.

Scott Wilcox, Esq. and Ryan Adams, Esq., 122 W. Market St., P.O. Box 554,
Georgetown, DE 19947, Attorneys for Defendant.

STOKES, R. J.
I. INTRODUCTION
Before the Court is Defendant Ruth Roberts’s (“Defendant”) Motion to Vacate Order for

Summary Judgment. Plaintiff Robert Stella (“Plaintiff”) opposes the motion.
For the reasons that follow, Defendant’s Motion to Vacate Order for Summary Judgment
is DENIED.

If. FACTUAL AND PROCEDURAL HISTORY
Plaintiff took ownership of the property in dispute in 2017 through a Deed in Lieu of

Foreclosure from the former owner. Plaintiff later became aware that Defendant was occupying
the property and made attempts to remove Defendant. Defendant has refused to vacate because
she does not remember signing the deed to her property to the former owner, disputing the
original conveyance.

Defendant does not have a lease with Plaintiff nor has Defendant paid any rent. Plaintiff
has not given permission or authority for the Plaintiff to occupy the property. Plaintiff has been
unsuccessful in taking possession of the property, bringing the parties before this Court.

On June 15, 2018, Plaintiff filed a complaint with this Court for Action in Ejectment
(Count I) and for Monetary Damages (Count II). Plaintiff later filed a Motion to Voluntarily
Dismiss Count I and a Motion for Partial Summary Judgment as to Count I. Defendant did not
provide a response to Plaintiff's motion.

On June 24, 2019, this Court held the Pre-Trial Conference pursuant to the Scheduling
Order. Defendant failed to appear. The Court granted Plaintiff's Motion to Dismiss Count II. In
addition, Plaintiff's Motion for Partial Summary Judgment was changed to Full Summary
Judgment and also granted. The day after, Defendant moved to vacate the order granting
summary judgment in favor of Plaintiff. Counsel thereafter, entered their appearance on

Defendant’s behalf and filed briefs on the issue.
Defendant does not dispute that she failed to attend the Pre-Trial Conference, however,
she claims that it was the result of her mistaken belief that the case had ended. Defendant claims
that upon receiving notice that Plaintiff voluntarily dismissed Count II, she believed that the case
had ended.

Defendant asserts that due to her husband’s health issues, his subsequent death, her age
and health problems, and her inability to retain counsel at the time, she was confused by the
judicial process. Defendant’s Motion to Vacate Judgment is now before this Court.

Ill. DISCUSSION

Defendant has filed a motion to vacate the Court’s order for summary judgment under
Rule 60(b) which allows a party to seek relief from a judgment.! In response to Defendant’s
motion, Plaintiff argues that Defendant cannot establish a basis under Rule 60(b)(1) to vacate the
Court’s order. A motion to open a judgment pursuant to Rule 60(b) “is addressed at the sound
discretion of the Court.”” There is, however, a strong public policy in Delaware for courts to
decide cases on the merits.

Under Rule 60(b)(1), the Court may relieve a party from a final judgment for mistake,
inadvertence, surprise or excusable neglect.’ “Excusable neglect has been described as that
neglect which might have been the act of a reasonably prudent person under the circumstances.””*
“A mere showing of negligence or carelessness without a valid reason may be deemed

insufficient. All the surrounding circumstances may be considered in determining the issue.”*

 

+ Super. Ct. Civ. R. 60(b).

? Phillips v. Siano, 1999 WL 1225245, *2 (Del. Super., 1999) (citing Battaglia v. Wilm. Sav. Fund Soc'y, 379 A.2d
1132, 1135 (Del. 1977)).

3 Super. Ct. Civ. R. 60(b)(1).

4 Cohen v. Brandywine Raceway Ass'n, 238 A.2d 320, 325 (Del. Super., 1968).

5 Id.
To be successful, a movant seeking to vacate a judgment for excusable neglect must
establish four elements: (1) that her conduct was that of a reasonably prudent person; (2) that the
motion was not brought after an unreasonable delay; (3) the presence of a meritorious defense;
and (4) the lack of substantial prejudice to the non-moving party.° Defendant is unable to satisfy
the first element because her conduct falls below that of an ordinary, reasonably prudent person.
Therefore, Defendant is not entitled to relief from judgment under Rule 60(b)(1).

In support of her motion, Defendant claims she was unaware of the Pre-Trial Conference
which is why she failed to appear. She further claims that her behavior amounts to that of an
ordinary, reasonably prudent person. Defendant asserts that she was in a state of disarray caused
by her husband’s health problems, his subsequent death’, and her own health problems.*® Though
the Court recognizes that a pro se party may be unfamiliar with the legal process, a reasonably
prudent person would have familiarized herself with the procedures. Even though Defendant was
confused by the judicial process, she should have taken steps to comply with her obligations.’

Plaintiff argues, and this Court agrees, that Defendant fails to establish a basis for relief
under Rule 60(b)(1), however, this Court must determine whether summary judgment is
warranted in this case.

Defendant fails to show that there is a genuine issue of material fact, making judgment

appropriate in this case.'? Under Superior Court Civil Rule 56(c), a party is entitled to summary

 

5 Phillips, 1999 WL 1225245 at *3.

? Defendant’s husband died in 2007.

® Def.'s Resp. at q 4.

9 See Perry v. Wilson, 2009 WL 1964787, at *1 (the court found Defendants’ reasoning to fall short of excusable
neglect, stating “Defendants allege in their motion that “Defendants either did not understand the complaint, how
to respond, or were not cognizant of their right, as insureds, to free counsel.” This claim falls well short of
excusable neglect.”).

7° Super. Ct. Civ. R. 56 provides: “The judgment sought shall be rendered forthwith if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” See
also, Carriere v. Peninsula Ins. Co., 810 A.2d 349 (Del. 2002) (citing Matsushita Elec. indus. Co., Ltd. v. Zenith Radio

4
judgment if the moving party can show that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.'! The party moving for
summary judgment bears the initial burden of showing no material issues of fact are present.!?
When a moving party meets his initial burden of showing that no material issues of fact exist, the
burden shifts to the nonmoving party to show that such issues do exist.”

Along with his motion, Plaintiff provided evidence supporting his action for ejectment. In
an action for ejectment, the plaintiff must prove: (1) that he is out of possession; and (2) that he
is entitled to possession.'* There is no dispute that Defendant currently has possession of the
property at issue, putting Plaintiff out of possession. However, Plaintiff must also show that he is
entitled to possession of the property.

To show he has legal title to the property, and therefore entitled to possession, Plaintiff
provided undisputed evidence. This evidence included the recorded deeds, the sale agreements,
and the foreclosure judgment. Defendant never responded to Plaintiff's motion, failing to provide
evidence to rebut Plaintiff's claim and thus failing to meet her burden.'> As a result, this Court
entered judgment in favor of Plaintiff.

Defendant claims that the order for summary judgment is premature and the facts of the
case are at issue.'© Defendant asserts that she may have a defense. She claims that she does not
recall signing the deed, believing that the initial conveyance was fraudulent.'’ Defendant has not

provided any evidence in support of that claim. Defendant continues to state that she wants to

 

Corp., 475 U.S. 574, 575, 106 S. Ct. 1348, 1350, 89 L. Ed. 2d 538 (1986)) (providing that “[i]f the facts permit
reasonable persons to draw from them but one inference, the question is ripe for summary judgment”).

11 Super. Ct. Civ. R. 56(c).

2 Moore v. Sizemore, 405 A.2d 679, 681 (Del. 1979).

13 Super. Ct. Civ. R. 56(c).

14 Humes v. Charles H. W. Farms, inc., 950 A.2d 661, 665 (Del. Super. Ct. 2007).

1S Defendant’s failure to respond resulted in her failure to show a material issue of fact exists.

16 Def.'s Resp. at 4 8.

WV \d.at 46.
have a handwriting expert review the signature on the deed, however, she has yet to identify an
expert.

Defendant alleges that the facts of this case are in dispute, but she has not provided any
evidence to support that claim. Allegations alone are not enough to create a genuine issue of
material fact to overcome a motion for summary judgment.!®

Though it is preferable to decide cases on the merits, if it is determined that no genuine
issue exists, the moving party is entitled to judgment as a matter of law.!? It is not enough for the
opposing party merely to assert the existence of such a disputed issue of fact.”° Outside of
Defendant’s claim that she does not remember signing the deed, she has not provided any
contrary evidence. As a result, she still has not provided any evidence that suggests there is a
genuine issue of fact in this case.7!

IV. CONCLUSION

Considering the foregoing, Defendant’s Motion to Vacate Order for Summary Judgment

is DENIED.

IT IS SO ORDERED.

 

18 Carriere v. Peninsula Ins. Co., 810 A.2d 349 (Del. 2002).
18 Tlapechco v. Handler Corp., 2005 WL 1178176, at *1 (Del. Super. Ct., 2005) (“The law in Delaware is clear that
summary judgment shall be granted if the pleadings, depositions, admissions and affidavits demonstrate that there
is no genuine fssue of material fact and that the movant is entitled to judgment as a matter of law.”).
20 Carriere, 810 A.2d 349.
21 Super. Ct. Civ. R. 56(e), which provides in part:
When a motion for summary judgment is made and supported as provided in this Rule, an
adverse party may not rest upon the mere allegations or denials of the adverse party's pleading,
but the adverse party's response, by affidavits or as otherwise provided in this Rule, must set
forth specific facts showing that there is a genuine issue for trial. If the adverse party does not so
respond, summary judgment, if appropriate, shall be entered against the adverse party.

6